Citation Nr: 1642765	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  10-38 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to September 1983.  He also had additional service in the U.S. Army Reserves from November 1976 to June 1977 and from 1984 to 2005.

This case has a long and complex procedural history.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which determined that, as new and material evidence had not been received, a previously denied claim of service connection for a lumbosacral spine disability (which the RO characterized as degenerative disc disease lumbar spine with spondylolisthesis of L4-5 and herniated nucleus pulposus (HNP) at L4-5 (claimed as low back condition)), would not be reopened.  The RO also denied, in pertinent part, the Veteran's claims of service connection for a cervical spine disability (which was characterized as cervical spondylosis, status post-op cervical fusion X 2 (claimed as neck injury)) and entitlement to a TDIU.  The Veteran disagreed with this decision in September 2009.  He perfected a timely appeal in September 2010 and requested a videoconference Board hearing.  This hearing was held at the RO before the undersigned Acting Veterans Law Judge in June 2012.  A copy of the hearing transcript has been added to the record.

In December 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Board noted initially in its December 2012 remand that an official service department record relevant to the Veteran's lumbar spine disability which existed at the time of the most recent final denial of the Veteran's claim of service connection for a lumbosacral spine disability in a June 2006 Board decision had not been associated with the claims file until after June 2006.  The Board also noted that this issue would be reviewed de novo and not on the basis of new and material evidence.  See Board remand dated December 4, 2012, at pp. 2.  The Board also recharacterized the other issues on appeal as stated on the title page.

In April 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board found that a March 2013 VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) and VA neck (cervical spine) conditions DBQ were not adequate for VA purposes.  See Board remand dated April 14, 2014, at pp. 3-4.  The Board directed that the AOJ obtain an addendum opinion concerning the contended etiological relationships between the Veteran's cervical spine disability, lumbosacral spine disability, and active service.  The Board requested that the examiner who provided this addendum opinion address specific record evidence in his or her opinion.  Id., at pp. 4-6.

In February 2015, the Board again remanded this matter to the AOJ for additional development.  The Board found that a June 2014 addendum opinion, obtained in response to the prior remand issued in April 2014, was inadequate for VA purposes.  See Board remand dated February 6, 2015, at pp. 4-5.  The Board directed that, on remand, the AOJ make arrangements for a complete file review and opinions from a specialist in orthopedic medicine concerning the contended etiological relationships between the Veteran's cervical spine disability, lumbosacral spine disability, and active service.  The Board again requested that the specialist who provided these opinions address specific record evidence in his or her opinions.  Id., at pp. 6-8.

In December 2015, the Board again remanded this matter to the AOJ for additional development.  The Board noted initially that the AOJ had not yet complied with the terms of the prior remand issued in February 2015.  Specifically, the Board found that, although the AOJ cited to a report dated on April 9, 2015, when it readjudicated the Veteran's claims in an April 2015 Supplemental Statement of the Case (SSOC), this report was a duplicate copy of a report previously of record and dated in May 2014.  See Board remand dated December 8, 2015, at pp. 4.  The Board concluded that this appeal should be remanded again so that the AOJ could obtain a copy of the actual report completed on April 9, 2015, and associate it with the claims file.  Id., at pp. 4-5.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Unfortunately, as is explained below, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred disabilities of the lumbosacral spine and cervical spine during active service.  He also contends that his lumbosacral spine and cervical spine disabilities, alone or in combination with other service-connected disabilities, preclude his employability, entitling him to a TDIU.  The Board acknowledges that this appeal has been remanded to the AOJ on multiple occasions, most recently in December 2015.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

With respect to the Veteran's service connection claims for a lumbosacral spine disability and for a cervical spine disability, the Board notes that, in several prior remands, it asked the AOJ to obtain addendum opinions addressing the contended etiological relationships between the Veteran's lumbosacral spine disability, cervical spine disability, and active service.  See, for example, Board remand dated April 14, 2014, at pp. 4-6; compare Board remand dated February 6, 2015, at pp. 6-8.  As the Board noted in its most recent remand issued in December 2015, it does not appear that the AOJ has complied with this remand request.  See Board remand dated December 8, 2015, at pp. 4.  Despite being asked for the third time in the December 2015 Board remand to obtain addendum opinions addressing the contended etiological relationships between the Veteran's lumbosacral spine disability, cervical spine disability, and active service, a detailed review of the Veteran's voluminous VBMS eFolder shows that these requested opinions have not been obtained by the AOJ.  As the Board also noted in its December 2015 remand, although the AOJ cited to a report dated on April 9, 2015, when it readjudicated the Veteran's claims in an April 2015 Supplemental Statement of the Case (SSOC), this report was, in fact, a duplicate copy of a report already of record and dated in May 2014.  Id.  The Board observes here that compliance with its remand directives is not discretionary.

To reiterate, the Board is seeking addendum opinions addressing the contended etiological relationships between the Veteran's lumbosacral spine disability, cervical spine disability, and active service.  The AOJ is advised that submitting a previously obtained opinion on this matter does not satisfy this remand directive.  Instead, as noted in prior remands and as explained in detail below (again), the AOJ should obtain new opinions addressing this matter from an appropriate clinician.

As noted in the December 2015 remand, it is not clear whether new opinions were generated on April 9, 2015, in response to earlier remand directives from the Board to obtain these opinions.  Id.  A VA Form 21-2507a dated on April 9, 2015, indicates that AOJ personnel requested the opinions sought by the Board in its prior remands.  Unfortunately, and as noted in the December 2015 remand, the requested opinions have not yet been associated with the claims file and the opinions dated on April 9, 2015, and included in the Veteran's VBMS eFolder is, in fact, a duplicate copy of an earlier opinion dated on May 21, 2014.  Id.  Thus, the Board finds that, on remand, a copy of the VA medical opinions requested on April 9, 2015, should be associated with the Veteran's VBMS eFolder or, in the event that a copy of the VA medical opinions requested on April 9, 2015, cannot be located, then the AOJ should obtain new opinions addressing the contended etiological relationships between the Veteran's lumbosacral spine disability, cervical spine disability, and active service.

The Board notes that judicial review is frustrated by the AOJ's apparent failure to comply with prior remand directives.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the AOJ to re-certify this appeal to the Board in September 2016 without complying with the December 2015 remand instructions.  Given this error, another remand is required.

With respect to the Veteran's TDIU claim, because adjudication of the Veteran's service connection claims for a lumbosacral spine disability and for a cervical spine disability likely will impact adjudication of his TDIU claim, the Board finds that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, adjudication of the Veteran's TDIU claim must be deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Conduct a one-time search of the AOJ's files for the VA medical opinions requested on April 9, 2015.  If a copy of these medical opinions is found, then associate it with the Veteran's claims file.  Document all efforts to attempt to obtain a copy of these medical opinions requested on April 9, 2015, in the Veteran's claims file.

2.  If, and only if, a copy of the VA medical opinions requested on April 9, 2015, cannot be located following a one-time search of the AOJ's files, and as requested in the Board's prior remands, obtain an addendum opinion regarding the Veteran's claimed lumbosacral spine disability.  The need for another examination is left to the discretion of the examiner selected to offer the requested opinion.  The claims file and a copy of this remand must be provided to the examiner for review.  

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a lumbosacral spine disability, if diagnosed, is related to active service or any incident of service.  The examiner is requested to discuss the evidence in the record which supports the rationale for the opinion.   The examiner also should discuss the following evidence: (1) the Veteran worked in supply during active service between June 1977 and September 1983 in jobs which involved lifting heavy items; (2) the Veteran performed physical training (PT) one weekend a month and two weeks per year while in the U.S. Army Reserves from 1984 to 2005; (3) a June 1979 finding of pulled muscle; (4) a January 1981 complaint of low back pain secondary to lifting which moved to his cervical area with an assessment of upper trapezius spasm bilaterally; (5) evidence of a post-service motor vehicle accident; and (6) evidence of a work-related injury while the Veteran was employed at the U.S. Department of Agriculture (USDA).

3.  If, and only if, a copy of the VA medical opinions requested on April 9, 2015, cannot be located following a one-time search of the AOJ's files, and as requested in the Board's prior remands, obtain an addendum opinion regarding the Veteran's claimed cervical spine disability.  The need for another examination is left to the discretion of the examiner selected to offer the requested opinion.  The claims file and a copy of this remand must be provided to the examiner for review.  

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a cervical spine disability, if diagnosed, is related to active service or any incident of service.  The examiner is requested to discuss the evidence in the record which supports the rationale for the opinion.  The examiner also should discuss the following evidence: (1) a January 1979 record where the Veteran complained of back pain after lifting boxes four months earlier; (2) an August 1979 record reflecting that the Veteran had chronic low back pain; (3) a January 1981 complaint of low back pain secondary to lifting which moved to his cervical area with an assessment of upper trapezius spasm bilaterally; (4) a pulled muscle in the low back while on active duty for training (ACDUTRA) in May 1998; and (5) evidence of a work-related injury while the Veteran was employed at the USDA.

4.  The Veteran should be given adequate notice of any requested examinations, if scheduled, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review the Veteran's claims file to ensure that all development requested in this REMAND has been completed, to the extent possible.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

